Citation Nr: 1440099	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  11-24 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1967 to March 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri which granted the Veteran's claim for service connection for PTSD with an evaluation of 30 percent effective September 2, 2008, but denied his claim of entitlement to a TDIU.

After Decision Review Officer (DRO) consideration of the claim, the RO increased the rating to 70 percent in an April 2013 decision.  As this increase did not represent a full grant of the benefits sought, the Veteran's appeal continued.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  The RO did not subsequently address the Veteran's claim for a (TDIU) in that decision despite this issue being part of the original July 2009 rating, as the Veteran indicated his desire to appeal only the issue of his initial rating for PTSD in his October 2009 Notice of Disagreement (NOD).  Regardless, the Board will address it below, as the Court has held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009)..  

In June 2013, the Veteran testified during a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ); a transcript of that hearing is of record.  During the hearing, the Veteran requested that the record be held open for an additional 60 days to allow him to submit additional medical evidence.  See 38 C.F.R. § 20.709 (2013).  However, no additional evidence was received.

The Virtual VA and VBMS paperless claims processing systems reveal additional documents pertinent to the present appeal.


FINDINGS OF FACT

1. The Veteran's PTSD does not cause him total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  

2. However, the Veteran meets the schedular criteria for a TDIU and his service-connected PTSD precludes him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The criteria for entitlement to an initial rating higher than 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2013).

2. But the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim.  

Regarding the Veteran's TDIU claim, the decision below represents a complete grant of the benefit sought on appeal with regard to that issue.  Thus, any deficiency in VA's compliance with the duty to notify and assist is nonprejudicial and any further discussion of VA's duties is not necessary.  38 C.F.R. § 20.1102 (2013).

Concerning his claim for a higher initial rating for his service-connected PTSD, because the matter at issue in this case concerns an appeal of an initial rating, VCAA notice obligations were fully satisfied once service connection was granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006) (holding that once a decision awarding service connection and assigning a disability rating and an effective date has been made, the section 5103(a) notice has served its purpose, and its application is no longer required because the claim has been substantiated).  The record here does not show, nor does the Veteran or his representative contend, that any notification deficiencies have resulted in prejudice.  See Goodwin v. Peake, 22 Vet. App. 128 (holding that the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements such as the disability rating and effective date).

To satisfy its duty to assist, the VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A.  This includes assisting the claimant in obtaining necessary medical examinations and opinions.  Id.  

Here, the Board concludes that the duty to assist has also been met with regards to his claim for a higher initial rating.  The totality of the Veteran's VA and Vet Center treatment records has been obtained.  The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  He was given appropriate VA examinations on two occasions, in December 2008 and February 2013, both of which were made after reviewing the entire claims folder.  Contained in the examination reports are relevant opinions by the examiners.  The examinations addressed the appropriate rating criteria found in 38 C.F.R. § 4.130.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.  

Finally, the Veteran testified at a Board hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Judge or AVLJ who chairs a hearing fully explain the issues, and suggest the submission of evidence that may have been overlooked.  The Board concludes that the hearing was held in compliance with the provisions of Bryant.  Additionally, a review of the record reveals no assertion, by the Veteran or his service organization representative, that VA or the AVLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the hearing.  The Veteran's statements, as well as those of his representative, also demonstrate actual knowledge of the elements and evidence necessary to substantiate his claim because the statements focused on the evidence and elements necessary to substantiate such claim.  As such, the Board finds that the AVLJ complied with the duties set forth in Bryant, and the claim may be adjudicated based on the current record.  Cf. Procopio v. Shinseki, 26 Vet. App. 76, 80 (2012)

II.  Higher Initial Rating

The Veteran contends that his service-connected PTSD is more severely disabling than reflected by the 70 percent initial rating currently assigned.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the evaluation is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the 'present level' of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly, as is the case here, where a Veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous..."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, 'staged' ratings may be assigned for separate periods of time based on facts found.  Id.

His PTSD is rated under the General Rating Formula for Mental Disorders-specifically under 38 C.F.R. § 4.130, DC 9411.  In addition, the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed within 38 C.F.R. § 4.130.

When evaluating a mental disorder, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Under the General Rating Formula, a 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.

The maximum 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of examples provides guidance as to the severity of symptomatology contemplated for each rating. In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130. 

The Federal Circuit recently clarified that the General Rating Formula for Mental Disorders requires not only (1) sufficient symptoms of the kind listed in the percentage requirements, or others of similar severity, frequency or duration; but also (2) that those symptoms cause the level of occupational and social impairment specified in the regulation.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

In evaluating the evidence, the Board also has considered various Global Assessment of Functioning (GAF) scores contained in the DSM-IV which clinicians have assigned to a Veteran.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence bearing on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

Generally speaking, the higher the GAF score, the higher the overall functioning of the individual.  A score of 60-51 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers.)  A score of 50-41 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DSM-IV at 46-47.  See 38 C.F.R. § 4.130.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).


Since filing the underlying claim for service connection for PTSD in 2008, the Veteran has received VA psychiatric treatment.  These records have been reviewed and show symptoms associated with his PTSD such as:  anxiety; insomnia; suicidal ideation; tense, depressed, and guarded mood; hypnagogic hallucinations; episodes of rage and irritability; difficulty concentrating; hypervigilance; an exaggerated startle response; and difficulty adapting to stressful situations.  His GAF scores ranged from 45 to 60.  

The Veteran underwent a VA compensation examination for his PTSD in December 2008.  The report of the examination indicates the examiner reviewed his claims file.  The Veteran's past outpatient treatment for a mental disorder in 2006 was noted.  An extensive summary of his pre-military, military, and post-military histories was recorded.  Upon examination his appearance, psychomotor activity, speech, attitude toward the examiner, and affect were normal.  His mood was good, and he was oriented to person, time, and place.  His intelligence was listed as average, and as to judgment, he "understood that he had a problem."  The examiner denied that he exhibited inappropriate, obsessive, or ritualistic behavior and further stated that he was able to maintain his personal hygiene.  The Veteran did possess sleep impairment, but did not exhibit panic attacks or suicidal thoughts.  He had good impulse control and did not have any episodes of violence.  His memory was listed as normal.  

The examiner indicated the Veteran had persistent re-experiencing of his in-service traumatic event, including recurrent and intrusive distressing recollections and dreams, acting or feeling as if it was recurring, and intense psychological distress at exposure to internal or external cues that resembled the event.  He also indicated the Veteran made persistent avoidance of stimuli associated with the trauma, had a markedly diminished interest or participation in significant activities, and a feeling of detachment or estrangement from others.  The examiner further indicated that he suffered from increased arousal via difficulty falling or staying asleep, hypervigilance, and an exaggerated startle response.  This disturbance caused clinically significant distress or impairment in social, occupational, or other areas of functioning.

The examiner diagnosed PTSD and assigned him a GAF score of 68.  He denied that there was total occupational and social impairment due to PTSD signs and symptoms, and additionally denied that the PTSD signs and symptoms resulted in deficiencies in judgment, thinking, family relations, work, mood, and school or reduced reliability and productivity.  Rather, the examiner found there to be an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functioning.  The examiner cited to the Veteran's sleep disturbance, nightmares, and hypervigilance.  

In January 2010, the Veteran's treating therapist from the VA-RCS Chattanooga Vet Center, Dr. H.R.J., submitted a letter reflecting that "the severity of [the Veteran's] PTSD symptoms has increased significantly over the last several years."  Dr. H.R.J. stated that the Veteran is "unable to maintain any healthy social interaction."  Additionally, he noted the Veteran's increased need to isolate and his difficulty in adapting to stressful situations.  Dr. H.R.J. described impaired impulse control, increased irritability, an extreme volatility, "if [the Veteran] feels threatened or mistreated."  Further, the Veteran exhibits high levels of hyperarousal, exacerbated by his sleep disturbances and exhibited in his exaggerated startle response.  He also has "severe re-experiencing issues with a high degree of intrusive thoughts and frequent nightmares that revolve around his traumas during his military service."  Dr. H.R.J. concluded that these symptoms result in an inability on the part of the Veteran "to maintain any employment in the foreseeable future."

In subsequent letters dated in December 2010, July 2011, and March 2012, Dr. H.R.J. essentially reiterated this assessment, emphasizing the Veteran's inability to maintain healthy social interactions and his inability to maintain employment.

He had another VA compensation examination concerning his PTSD in February 2013.  There the examiner indicated the Veteran's claims file was reviewed.  The examiner confirmed the Veteran's PTSD diagnosis and assigned a GAF score of 65.  The VA examiner noted that the Veteran did not know the medications he was currently taking and did not report correct use as prescribed; therefore, the examiner determined he was non-compliant in his treatment.  As to his relevant social history, the Veteran reported estrangement from his sons and his two sisters; however, he acknowledged having a close relationship with his brother and he reported that he had a girlfriend of three months.  As to employment, the Veteran reported that he had not worked since 2008.  Upon examination his appearance, speech, and attitude toward the examiner were unremarkable.  His mood was "not very good," but he was alert and oriented to person, time, and place.  His insight and judgment were "selectively limited around correlation between correct use of medication and effectiveness, ongoing use of alcohol, and his perception of being unjustly treated."

The examiner found that the Veteran experienced recurrent distressing recollections, nightmares, and intrusive thoughts.  He displayed avoidance of activities, places, or people that evoked recollections of the trauma, a markedly diminished interest or participation in significant activities, and a feeling of detachment or estrangement from others.  The Veteran further suffered from increased arousal exhibited in difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, and heightened suspiciousness.  These symptoms resulted in clinically significant distress or impairment in social, occupational, or other areas of functioning. 

After review of the relevant evidence of record, the Board concludes that an initial rating higher than 70 percent for service-connected PTSD is not warranted.  While there is indication that his PTSD renders him unemployable, as will be discussed below with regards to the applicability of a TDIU, the evidence does not reflect that he is totally impaired socially, which is part of the analysis for a higher rating.  See Vazquez-Claudio, 713 F.3d at 118 (Fed. Cir. 2013).  In this regard, although Dr. H.R.J. emphasized the Veteran's isolation and inability to maintain effective social relationships, the Veteran reported at his February 2013 VA examination that he had a close relationship with his brother and that he had a girlfriend with whom he had maintained a relationship for several months.  See also June 2013 Board Hearing Transcript (testifying that, despite not wanting to be around people, he had a girlfriend who comes to see him on his farm).  It therefore cannot be said that his social impairment is total, as would be required for a 100 percent rating.  See 38 C.F.R. § 4.130, DC 9411.  

Furthermore, the Veteran has exhibited very few, if any, of the exemplar symptoms contained in the General Rating Formula listed in the 100 percent criteria.  He has never exhibited a gross impairment in thought processes or communication, persistent delusions, persistent danger of hurting self or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), a disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  While VA treatment records reflect suicidal ideation, hypnagogic hallucinations, and episodes of rage and irritability, these symptoms do not result in total occupational and social impairment.  See 38 C.F.R. § 4.130, DC 9411.  Importantly, both VA examiners concluded that, although his PTSD resulted in clinically significant distress or impairment in social, occupational, or other areas of functioning, it did not manifest in such a way as to preclude occupational and social functioning.  See December 2008 VA Examination Report (Classifying his social and occupational impairment as "mild"); February 2013 VA Examination Report (reflecting that "symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication").  

Thus, the Board has concluded that the frequency, severity, and duration of his symptoms are better represented by the 70 percent rating, which contemplates difficulty in adapting to stressful circumstances, depression, suicidal ideation, impaired impulse control such as unprovoked irritability with periods of violence, anxiety, chronic sleep impairment, and inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130, DC 9411.

In light of the foregoing, the Board finds that the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).  Therefore, the preponderance of the evidence is against the Veteran's claim for entitlement to an initial evaluation in excess of 70 percent and the claim must be denied.


III.  Extraschedular Considerations

Referral of the Veteran's PTSD for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  A comparison of his symptoms and resulting functional impairment with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  In this regard, the Veteran's symptoms, including difficulty in adapting to stressful circumstances, depression, suicidal ideation, impaired impulse control such as unprovoked irritability with periods of violence, anxiety, chronic sleep impairment, and nightmares, as well as their effects on occupational and social functioning and general level of severity, as described above, are contemplated by the Rating Formula, which takes into account both symptoms and the degree of occupational and social impairment they cause.  See 38 C.F.R. § 4.130, DC 9434.  Although a given symptom may not be specifically mentioned in the Rating Formula, the symptoms set forth therein are not meant to constitute an exhaustive list but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan, 16 Vet. App. at 442.  There is no indication that the symptoms and clinical findings are otherwise exceptional or unusual for the Veteran's psychiatric disorder, and the evidence shows that they are adequately compensated by the ratings already assigned, as explained above.

Accordingly, the first step of the inquiry is not satisfied.  Thus, absent this threshold finding, consideration of whether related factors are present under the second step of the inquiry is not warranted.  See Thun, 22 Vet. App. at 118-19.  Consequently, the evaluation of the Veteran's PTSD will not be referred for extraschedular consideration.  See id.

Finally, the Board notes that, according to the recent holding in Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

III.  TDIU

The Veteran claims that the severity of his service-connected PTSD precludes obtaining or maintaining substantially gainful employment.

Total disability is considered to exist when there is any impairment in mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability, that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one service-connected disability, it must be rated at 60 percent or more; whereas if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  Id.

In making this determination the critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Board must assess whether there are circumstances in the Veteran's case, apart from any non-service connected conditions and advancing age, which would justify a TDIU.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).


When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

As discussed above, the Veteran is currently service connected for PTSD at a 70 percent rating.  This 70 percent rating is sufficient to avail the Veteran of scheduler TDIU under § 4.16(a).  Thus, he does not have to resort to the special extraschedular provisions of § 4.16(b).  The only remaining consideration, then, is whether his PTSD renders him unable to obtain and maintain substantially gainful employment.

The Veteran has maintained that he left his last job working construction in 2008 mainly because of symptoms attributable to his PTSD and their effect on his performance.  In a January 2009 letter, his former employer confirmed that the Veteran complained frequently of insomnia related to dreams about his time in Vietnam.  Resultantly, his employer stated that the Veteran's "lack of sleep and focus affected [his] abilities to work and perform [his] duties on a daily basis."  He was thus laid off in October 2008.  See January 2009 Letter from R.L.  The Veteran's sleep trouble has been recorded as a symptom of his psychological condition since at least 2008.

As mentioned, the Veteran has submitted statements from his treating therapist from the VA-RCS Chattanooga Vet Center, Dr. H.R.J.  In letters dated in January 2010, December 2010, July 2011, and March 2012, Dr. H.R.J. noted the Veteran's diagnosis of PTSD and stated that it "has had a devastating impact on his personal life."  In addition to being "unable to maintain any healthy social interaction," the Veteran has extreme difficulty in adapting to stressful situations.  Dr. H.R.J. concluded that the symptoms of his PTSD result in the Veteran's inability "to maintain any employment in the foreseeable future."  He additionally stressed the necessity of ongoing psychotherapy to address his multiple symptoms and "allow him to take care of his daily survival needs."  


The Board additionally notes that VA psychiatric treatment records from April 2009 to July 2011 indicate GAF scores of 45 to 50, which, as mentioned, are indicative of "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DSM-IV at 46-47.  

There is evidence for and against the claim in that VA examiners have found the Veteran's functional impairment to be moderate, at worst.  See, e.g., February 2013 VA Examination Report (reflecting an Axis IV diagnosis of "moderate" psychosocial or environmental problems).  Also, more recent GAF scores from November 2011 to October 2012 indicate only moderate difficulty in social, occupational, or school functioning.  Nonetheless, GAF scores and reported symptomatology have reflected serious symptoms during the pendency of this claim.  Additionally, his former employer confirmed that the Veteran was laid off as a direct result of symptoms attributable to his PTSD.  Finally, and perhaps most significantly, the Veteran's Vet Center treating therapist has repeatedly and emphatically opined that the Veteran was unemployable.  The Board is cognizant that both the Federal Circuit Court and Veterans Court (CAVC) have specifically declined to adopt a "treating physician rule" that would give preference to statements from a treating physician.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  However, the duration and depth of a physician's treatment relationship with a Veteran is nonetheless a factor to be considered where medical opinions are in conflict.  See Guerrieri, 4 Vet. App. at 470-71; Winsett v. West, 11 Vet. App. 420 (1998).  And in this case, the Board affords significant probative weight to the treating physicians' reports as they were based on years of clinical evaluations of the Veteran and on the physician's medical expertise in the pertinent medical field, and are also generally consistent with the other medical evidence of record.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also Guerrieri, 4 Vet. App. at 473. 


Certainly then, especially considering the positive opinions from his VA psychotherapist, the evidence is at least in equipoise as to whether he is unemployable due to his service-connected disabilities.  Accordingly, he must be afforded the benefit of the doubt and his claim for a TDIU is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.16(a); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial rating higher than 70 percent for PTSD is denied.

Entitlement to a TDIU is granted.




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


